Exhibit 10.12

EXECUTION VERSION

BAIN CAPITAL EVEREST US HOLDING, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 5, 2011, (the
“Effective Date”), among Bain Capital Everest US Holding, Inc., a Delaware
corporation (the “Company”), Bain Capital Everest Manager Holding SCA, a
Luxembourg incorporated company (“Parent”) and Marilyn Horner (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as the Senior Vice
President of Human Resources of the Company and to pay all of the Executive’s
compensation other than certain equity awards described in this Agreement; and

WHEREAS, Parent desires to grant the Executive certain equity awards described
in this Agreement and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as the Senior Vice President of Human Resources of the Company and
shall be a member of the Company’s Executive Leadership Team. In this capacity,
the Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other executive
duties, authorities and responsibilities as may reasonably be assigned to the
Executive that are not inconsistent with the Executive’s position as Senior Vice
President of Human Resources of the Company. The Executive’s principal place of
employment with the Company shall be in the Philadelphia, Pennsylvania
metropolitan area. The Executive shall report directly to the Company’s Chief
Executive Officer.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company, provided that the foregoing shall not prevent the
Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board, other for
profit companies, (ii) participating in charitable, civic, educational,
professional, community or industry affairs, and (iii) managing the Executive’s
passive personal investments so long as such activities in the aggregate do not
violate Section 11 hereof, interfere or conflict with the Executive’s duties
hereunder or create a business or fiduciary conflict.

 

1



--------------------------------------------------------------------------------

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three (3) years (the “Initial Term”) commencing upon the Effective Date. On
each anniversary of the Effective Date following the Initial Term, the term of
this Agreement shall be automatically extended for successive one-year periods,
provided, however, that either party hereto may elect not to extend this
Agreement by giving written notice to the other party at least ninety (90) days
prior to any such anniversary date. Notwithstanding the foregoing, the
Executive’s employment hereunder may be earlier terminated in accordance with
Section 7 hereof, subject to Section 8 hereof. The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Term.”

3. BASE SALARY. The Company agrees to pay the Executive a base salary for
calendar year 2010 at an annual rate of not less than $370,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof) during the first ninety (90) days
of each calendar year, and the base salary in respect of such calendar year may
be increased above, but not decreased below, its level for the preceding
calendar year, by the Board. The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4. ANNUAL BONUS. During the Employment Term, the Executive shall be eligible for
an annual cash performance bonus (an “Annual Bonus”) in respect of each calendar
year that ends during the Employment Term, to the extent earned based on
performance against objective performance criteria. The performance criteria for
any particular calendar year shall be determined in good faith by the Board, no
later than ninety (90) days after the commencement of such calendar year. The
Executive’s targeted Annual Bonus for a calendar year shall equal 55% of the
Executive’s Base Salary for such calendar year (the “Target Bonus”) if target
levels of performance for such year are achieved, with greater or lesser amounts
(including zero) paid for performance above and below target (such greater and
lesser amounts to be determined by a formula established by the Board for such
year when it establishes the targets and performance criteria for such year);
provided that the Executive’s maximum Annual Bonus for any calendar year during
the Employment Term shall equal 200% of the Target Bonus for such calendar year.
The Executive’s Annual Bonus for a calendar year shall be determined by the
Board after the end of the applicable calendar year based on the level of
achievement of the applicable performance criteria, and shall be paid to the
Executive in the calendar year following the calendar year to which such Annual
Bonus relates at the same time annual bonuses are paid to other senior
executives of the Company, subject to continued employment at the time of
payment (except as otherwise provided in Section 8 hereof).

5. EQUITY AWARD. On or promptly following the Effective Date, you will be
granted incentive securities or interests in one or more incentive securities,
generally representing the right to participate in 0.35% of the capital
appreciation of Parent.

 

2



--------------------------------------------------------------------------------

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company, Parent or any of
their direct or indirectly controlled subsidiaries (each an “Affiliate”) has
adopted or may adopt, maintain or contribute to and which benefit any of the
senior executives of the Company, Parent or any Affiliate, on a basis no less
favorable than that applicable to any such senior executives, subject to
satisfying the applicable eligibility requirements. except to the extent such
plans are duplicative of the benefits otherwise provided hereunder. The
Executive’s participation in any such employee benefit plan shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time, if and to the extent allowed pursuant to the
terms of such plan, provided that any such amendment may have no more adverse
affect on the Executive than on any other participant in such plan. The Company
may provide perquisites to the Executive at the discretion of the Board. In
addition, during the Employment Term, the Executive will be entitled to
payment(s) and/or the provision of service(s) pursuant to the Company’s
relocation policy in connection with her relocation to the Philadelphia,
Pennsylvania metropolitan area.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
paid vacation in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time as if the Executive had
completed twenty-five (25) years of service with the Company as of the Effective
Date.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion. The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Executive’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Executive.

 

3



--------------------------------------------------------------------------------

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean the Executive’s (i) continued failure
to follow the lawful directives of the Board or any executive to whom the
Executive reports after written notice from the Board or such executive and a
period of no less than thirty (30) days to cure such failure; (ii) willful
misconduct or gross negligence in the performance of the Executive’s duties;
(iii) conviction of, or pleading of guilty or nolo contendere to, a felony;
(iv) material violation of a material Company policy that is not cured within
fifteen (15) days of written notice from the Board; (v) performance of any
material act of theft, embezzlement, fraud or misappropriation of or in respect
of the Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company after written
request for cooperation from the Board and a period of no less than ten (10)
days to cure such failure; or (vii) breach of any of the restrictive covenants
set forth in Section 11 hereof or in any other written agreement between the
Executive and the Company and/or its affiliates that causes material and
demonstrable harm to the Company and that is not cured within fifteen (15) days
of written notice from the Board (a “Material Covenant Violation”).

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) the material diminution in the Executive’s position, duties or
authorities or assignment of duties materially inconsistent with the Executive’s
position, including the Executive being required to report to someone other than
the Company’s Chief Executive Officer, (ii) the Executive’s relocation of the
Executive’s primary work location outside of the Philadelphia, Pennsylvania
metropolitan area; (iii) a reduction in Base Salary or Target Bonus; (iv) the
Company giving notice of non-extension of this Agreement; or (v) the Company’s
material breach of this Agreement. The Executive shall provide the Company with
a written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days the occurrence of such circumstances, and
actually terminate employment within thirty (30) days following the expiration
of the Company’s thirty (30)-day correction period described above. Otherwise,
any claim of such circumstances as “Good Reason” shall be deemed irrevocably
waived by the Executive.

(f) WITHOUT GOOD REASON. Upon ninety (90) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Executive pursuant to the provisions of Section 2 hereof (in the
case of a non-extension by the Company, without the Executive having terminated
for Good Reason in respect of such non-extension).

 

4



--------------------------------------------------------------------------------

8. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 8(a)(i) through 8(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii) an amount equal to the pro-rata portion of the Executive’s Target Bonus
for the calendar year of termination (determined by multiplying the Target Bonus
for the year of termination by a fraction, the numerator of which is the number
of days during the calendar year of termination that the Executive is employed
by the Company and the denominator of which is 365); provided that to the extent
that the payment of such amount constitutes “nonqualified deferred compensation”
for purposes of “Code Section 409A” (as defined in Section 25 hereof), such
payment shall be made on the sixtieth (60 th) day following such termination;

(iv) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v) payment in respect of any accrued but unused vacation time in accordance
with Company policy; and

(vi) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b) DISABILITY. In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EXECUTIVE
NON-EXTENSION OF THIS AGREEMENT. If the Executive’s employment is terminated
(x) by the Company for Cause or (y) by the Executive without Good Reason, the
Company shall pay to the Executive the Accrued Benefits (other than the benefits
described in Sections 8(a)(ii) and 8(a)(iii) hereof).

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated (x) by the Company other than for Cause pursuant to
Section 7(c) hereof, or (y) by the Executive for Good Reason, the Company shall
pay or provide the Executive with the following, subject to the provisions of
Section 25 hereof:

 

5



--------------------------------------------------------------------------------

(i) the Accrued Benefits;

(ii) subject to the Executive’s not engaging in a Material Covenant Violation or
a material breach of Section 11 hereof that is not cured within fifteen
(15) days of written notice from the Board (a “Material Cooperation Violation”),
the Executive shall be entitled to an amount equal to one and one-half
(1.5) multiplied by the sum of the Executive’s Base Salary and Target Bonus for
the year of termination (the “Severance Amount”), paid in equal monthly
installments for a period of eighteen (18) months following such termination;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A, any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto; and

(iii) subject to (A) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Executive’s continued copayment of premiums at the same level
and cost to the Executive as if the Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), and (C) the Executive’s not engaging in a
Material Covenant Violation or a Material Cooperation Violation, continued
participation in the Company’s group health plan (to the extent permitted under
applicable law) which covers the Executive (and his eligible dependents) for a
period of eighteen (18) months following such termination, provided that if the
Company’s group health plan is self-insured, the Company will report to the
appropriate tax authorities taxable income to the Executive equal to the portion
of the deemed cost of such participation (based on applicable COBRA rates) not
paid by the Executive; and provided, further, that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 8(d)(iii) shall
immediately cease.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) CHANGE IN CONTROL.

(i) This Section 8(e) shall apply if the Executive’s employment by the Company
is terminated (x) by the Company other than for Cause pursuant to Section 7(c)
hereof, or (y) by the Executive for Good Reason, in either case, during the two
(2)-year period commencing upon a Change in Control. Subject to the Executive’s
not engaging in a Material Covenant Violation or a Material Cooperation
Violation, upon a termination described in the preceding sentence, the Executive
shall receive the benefits set forth in Section 8(d) hereof, except that in lieu
of receiving the Severance Amount in installments as contemplated under
Section 8(d)(ii) hereof, the Executive shall receive a lump sum payment equal to
the Severance Amount on the date of such termination; provided that to the
extent that the payment of the applicable amount constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A, such payment shall be
made on the sixtieth (60th) day following such termination.

 

6



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, the term “Change in Control” shall mean the
consummation off the first transaction following the Effective Date, whether in
a single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), other than Bain
Capital Partners, any private equity fund managed by it, or any Group which
includes Bain Capital Partners or any private equity fund managed by it,
(A) acquires (whether by merger, consolidation, or transfer or issuance of
equity interests or otherwise) equity interests of the Company (or any surviving
or resulting entity) representing more than fifty percent (50%) of the
outstanding voting securities or economic value of the Company (or any surviving
or resulting entity), or (B) acquires assets constituting all or substantially
all (more than eighty percent (80%)) of the assets of the Company and its
subsidiaries (as determined on a consolidated basis).

(f) CODE SECTION 280G. So long as the Company is described in
Section 280G(b)(5)(A)(ii)(I) of the Code, in the event that any payment that is
either received by the Executive or paid by the Company on the Executive’s
behalf or any property, or any other benefit provided to the Executive under the
Agreement or under any other plan, arrangement or agreement with the Company or
any other person whose payments or benefits are treated as contingent on a
change of ownership or control of the Company (or in the ownership of a
substantial portion of the assets of the Company) or any person affiliated with
the Company or such person (but only if such payment or other benefit is in
connection with the Executive’s employment by the Company) (collectively the
“Company Payments”), would be subject to the tax imposed by Section 4999 of the
Code (and any similar tax that may hereafter be imposed by any taxing authority)
(the “Excise Tax”), the Company shall, with respect to such Company Payments,
use its reasonable best efforts to obtain a vote satisfying the requirements of
Section 280G(b)(5) of the Code, such that no portion of the Company Payments
will be subject to such Excise Tax. In the event that a vote satisfying the
requirements of Section 280G(b)(5) of the Code is not obtained for any reason,
then the Executive will be entitled to receive a portion of the Company Payments
having a value equal to $1 less than three (3) times the Executive’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code). Any
reduction of the Company Payments pursuant to the foregoing shall occur in the
following order: (i) any cash severance payable by reference to the Executive’s
base salary or annual bonus; (ii) any other cash amount payable to the
Executive; (iii) any benefit valued as a “parachute payment;” and
(iv) acceleration of vesting of any equity award.

9. OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any other position as an
officer, director or fiduciary of the Company, Parent and any Affiliate.

10. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than the amount described in Section 8(a)(iii) hereof) shall
only be payable if the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form of
Exhibit A attached hereto. Such release shall be executed and delivered (and no
longer subject to revocation, if applicable) within sixty (60) days following
termination. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of

 

7



--------------------------------------------------------------------------------

the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Executive as a result of employment
by a subsequent employer (except as provided in Section 8(d)(iii) hereof). The
Company’s obligations to pay the Executive amounts hereunder shall not be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its affiliates.

11. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not. directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its Affiliates, or received from third parties
subject to a duty on the Company’s and its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). The terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this Section
11 who, in each case, shall be instructed by the Executive to keep such
information confidential.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
hereunder and for a period of one (1) year thereafter, the Executive agrees that
the Executive will not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in
competition with any material business of the Company or any Affiliate or in any
other material business in which the Company or any Affiliate has taken material
steps and has material plans, on or prior to the date or termination, to be
engaged in on or after such date, in any locale of any country in which the
Company or such Affiliate conducts business. Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from being a passive owner of not
more than one percent (1%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its affiliates, so long as the Executive has no active participation in the
business of such corporation.

 

8



--------------------------------------------------------------------------------

(c) NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for a period of one (1) year thereafter, the Executive agrees that
the Executive shall not, except in the furtherance of the Executive’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or an Affiliate to purchase goods or services then sold
by the Company or any Affiliate from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer, (ii) solicit, aid or induce any employee, representative or
agent of the Company or any Affiliate to leave such employment or retention or,
in the case of employees, to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company or any Affiliate, or hire or retain any such employee, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, or
(iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company or any Affiliate and any of their
respective vendors, joint venturers or licensors. An employee, representative or
agent shall be deemed covered by this Section 11(c) while so employed or
retained and for a period of six (6) months thereafter. Notwithstanding the
foregoing, the provisions of this Section 11(c) shall not be violated by general
advertising or solicitation not specifically targeted at Company or
Affiliate-related individuals or entities.

(d) INVENTIONS. (i) The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries. improvements, work products, developments or
works of authorship (“Inventions”), whether patentable or unpatentable, (A) that
relate to the Executive’s work with the Company, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or
(B) suggested by any work that the Executive performs in connection with the
Company, either while performing the Executive’s duties with the Company or on
the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon. The Executive
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company. The Records shall be the
sole and exclusive property of the Company, and the Executive will surrender
them upon the termination of the Employment Term, or upon the Company’s request.
The Executive will assign to the Company the Inventions and all patents that may
issue thereon in any and all countries, whether during or subsequent to the
Employment Term, together with the right to file, in the Executive’s name or in
the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Executive will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all acts as may be requested from time to
time by the Company with respect to the Inventions. The Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Executive from the Company.

 

9



--------------------------------------------------------------------------------

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Inventions that cannot be assigned in
the manner described herein, the Executive agrees to unconditionally waive the
enforcement of such rights. The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.

(e) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all
of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 11, other than in response to an attempt by the Company or an Affiliate
to enforce such covenants against the Executive. It is also agreed that the
Affiliates will have the right to enforce all of the Executive’s obligations to
such Affiliates under this Agreement, including without limitation pursuant to
this Section 11.

 

10



--------------------------------------------------------------------------------

(g) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h) TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

12. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive also
agrees to promptly inform the Company (to the extent that the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company or the Affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
Affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating, telephonic, counsel and other expenses incurred by the Executive in
complying with this Section 12.

13. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 hereof or Section 12 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. In the event of a
Material Covenant Violation or a Material Cooperation Violation by the
Executive, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease.

 

11



--------------------------------------------------------------------------------

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company or Parent, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, and provided that the Company agrees to perform such
obligations if such successor fails to do so in a timely manner. As used in this
Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

15. NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

At the address (or to the facsimile number) shown

in the books and records of the Company.

If to the Company:

Bain Capital Everest US Holding, Inc.

c/o Bain Capital Partners, LLC

590 Madison Avenue, 42nd Floor

New York, NY 10022

Facsimile: (212) 421-2225

Attention: Stephen M. Zide

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

12



--------------------------------------------------------------------------------

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent allowable under applicable law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company.

20. LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

21. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

22. DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Executive’s employment by the Company or any affiliate, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR
THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid. to such party at the
Executive’s or the Company’s address as provided in Section 15 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware. Each party shall be responsible for its own legal fees incurred in
connection with any dispute hereunder.

 

13



--------------------------------------------------------------------------------

23. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof,
whether written or oral. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

24. REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to the Company entering into this
Agreement, and to the extent that either of such representations is untrue in
any material respect at any time or for any reason, this Agreement shall be
voidable by the Company such that the parties hereunder shall be relieved of all
of their respective duties and obligations hereunder; provided that any
termination of the Executive’s employment resulting from the Company exercising
its rights pursuant to this sentence shall be treated as a termination of
employment by the Executive without Good Reason. If any prior employer of the
Executive, or any affiliate of any such prior employer, challenges the
Executive’s right to enter into this Agreement and to perform all of the
Executive’s obligations hereunder (whether by action against the Executive, the
Company, Parent and/or an Affiliate), the Company, Parent (on behalf of itself
and all Affiliates) and the Executive each agree to use their reasonable best
efforts to defend against such challenge.

25. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

14



--------------------------------------------------------------------------------

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. Any
such modification shall require the written consent of the Executive. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 25(b)(i).

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Code Section 409A. the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of

 

15



--------------------------------------------------------------------------------

separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

26. FURTHER ASSURANCES; PARENT GUARANTEE. The parties hereto shall cooperate
with each other and do, or procure the doing of, all acts and things, and
execute, or procure the execution of, all documents, as may reasonably be
required to give full effect to this Agreement. Parent hereby guarantees the
performance of the obligations of the Company to pay all cash amounts due to the
Executive pursuant to this Agreement. In the event that the Company is unable or
unwilling to pay any such amounts when due, upon notice of such non-payment
received by Parent from the Executive, Parent shall immediately pay such
amounts, or take any and all actions necessary to cause one or more Affiliates
to pay such amounts, on behalf of the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

BAIN CAPITAL EVEREST US HOLDING, INC. By: LOGO [g824313g79x52.jpg] Name:
CHRISTOPHER D. PAPPAS Title: PRESIDENT & CEO BAIN CAPITAL EVEREST MANAGER
HOLDING SCA By: LOGO [g824313g78x17.jpg] Name: Mark Verdi Title: Managing
Director Dated: Dec 15, , 2010 EXECUTIVE LOGO [g824313g86r04.jpg]

 

Employment Agreement Signature Page